 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JASON CORBISEZ
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 6:18-mj-00060-JDP
12                       Plaintiff,               MOTION TO VACATE DECEMBER 17,
                                                  2019 REVIEW HEARING; ORDER
13    vs.
14    JASON CORBISEZ,
15                       Defendant.
16
17          Defendant Jason Corbisez hereby requests that the Court vacate the December 17, 2019
18   review hearing. The government is in agreement with this request.
19          On January 15, 2019, the Court sentenced Mr. Corbisez to twelve months of
20   unsupervised probation, with the conditions that he obey all laws and advise the Court and
21   Government Officer within seven days of being cited or arrested for any alleged violation of law.
22   The Court also ordered Mr. Corbisez to complete the DMV First Time Offender Course and pay
23   a $1,200.00 fine.
24          Mr. Corbisez has completed the DMV First Time Offender Course, has paid his fine and
25   has not been cited or arrested for any new law violation. Accordingly, Mr. Corbisez is in
26   compliance with the conditions of his probation, and he hereby requests that the December 17,
27   2019 review hearing be vacated.
28   //
 1                                             Respectfully submitted,
 2                                             HEATHER E. WILLIAMS
                                               Federal Defender
 3
 4   Date: December 10, 2019                   /s/ Benjamin A. Gerson
                                               BENJAMIN A. GERSON
 5                                             Assistant Federal Defender
                                               Attorney for Defendant
 6                                             JASON CORBISEZ
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                               Corbisez – Motion to Vacate Review Hearing
 1                                                 ORDER
 2            Based on the parties’ joint representation that Mr. Corbisez is in compliance with the
 3   conditions of his probation, the court vacates the review hearing scheduled for December 17,
 4   2019, at 10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:      December 11, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
                                   Corbisez – Motion to Vacate Review Hearing
